Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 20, 2022

                                      No. 04-22-00680-CV

        IN THE INTEREST OF A.N.C., E.L.G., I, C-, C-G, O.N. C-G, CHILDREN

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01192
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record is currently due on October 24, 2022. See TEX. R. APP. P.
35.1(b). On October 18, 2022, the court reporter filed a notification of late record requesting an
extension of time to file the record until October 29, 2022. After consideration, we GRANT the
request and ORDER the court reporter to file the reporter’s record by October 31, 2022. See
TEX. R. APP. P. 35.3(c).

       It is so ORDERED on October 20, 2022.
                                                              PER CURIAM


       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT